Opinion
PER CURIAM.
On May 15, 1922, Honorable Wellington D. Rankin, Attorney General of Montana, filed in this court an accusation under oath, reciting that one J. A. Phillips, a resident of the town of Yalier, Pondera county, Montana, is holding himself out as an attorney at law, by advertisement and otherwise, and practicing the profession of an attorney and counselor at law in said town of Yalier, without first having been admitted to do so by this court, and that the practice and representations of the said J. A. Phillips are unlawful and in contempt of the authority, jurisdiction and dignity of this court. A citation was thereupon issued by the court directed *493to the said J. A. Phillips, requiring him to appear and show cause why he should not be punished as for a contempt, and service thereof was personally made on the defendant. Later counsel appeared in this court in his behalf, and at their request, hearing was twice postponed. Later, these counsel withdrew their appearance. The matter was then again set for hearing on two different occasions, and Phillips duly notified by registered mail of each hearing, but he has not at any time made any appearance in this court, other than the appearance made by counsel.
On October 16, 1922, the last day set for hearing, evidence and proof was submitted by the Attorney General in support of the allegations of the petition, from which it conclusively appears: That the said J. A. Phillips has for many years held himself out and conducted himself as an attorney and counselor at law, by acting for and by the warrant of others in legal formalities, negotiations, and proceedings, by appearing in justice courts for litigants, by taking and perfecting appeals from justice courts to the district court, and by at least on one occasion appearing in the district court in connection with one appeal so taken; by letters written to persons relating to legal matters, using a letter-head with the name of “J. A. Phillips, Attorney at Law,” and signing himself thereto, “J. A. Phillips, Attorney at Law, Yalier, Montana”; by using a professional card advertising himself as an attorney in the newspapers, by signs on his office building, and by the designation after his n'ame in the telephone directory as “attorney.” This evidence is convincing —in fact, discloses a most aggravated violation of section 8943 of the Revised Codes of 1921, continuing over a period of years. His attitude as to this proceeding since being served with process has not been such as to commend itself to the court, but, on the other hand, serves to prove that his conduct was deliberate and premeditated.
*494The court therefore finds that the said J". A. Phillips is guilty of contempt as charged in the accusation of the Attorney General, and it is ordered and adjudged that he pay a fine of $500, or stand committed to the custody of the sheriff of Pondera county, Montana, until the same is paid.